
	

113 HRES 615 IH: Expressing the sense of the House of Representatives that Members who vote in favor of the establishment of a public, Federal Government run health insurance option are urged to forgo their right to participate in the Federal Employees Health Benefits Program (FEHBP) and agree to enroll under that public option.
U.S. House of Representatives
2014-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 615
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2014
			Mr. Fleming submitted the following resolution; which was referred to the Committee on House Administration
		
		RESOLUTION
		Expressing the sense of the House of Representatives that Members who vote in favor of the
			 establishment of a public, Federal Government run health insurance option
			 are urged to forgo their right to participate in the Federal Employees
			 Health Benefits Program (FEHBP) and agree to enroll under that public
			 option.
	
	
		That it is the sense of the House of Representatives that Members who vote in favor of the
			 establishment of a public, Federal Government run health insurance option
			 are urged to forgo their right to participate in the Federal Employees
			 Health Benefits Program (FEHBP) and agree to enroll under that public
			 option.
		
